DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 10/05/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Lam et al (US 6,919,373 hereafter Lam) in view of Pastini et al (US 2009/0004229 hereafter Pastini).
Lam discloses a solid oral pharmaceutical composition comprising a multilayered solid comprising methylphenidate, a sustained release layer and a delayed release layer [Fig 2, abstract, claims].  The sustained releaser layer and delayed release layers have surfaces where the layered do not 
While Lam discloses a solid methylphenidate dosage from comprising multilayered cores and multiple coatings for sustained and delayed release, the reference is silent to the specific release kinetics of the instant claims.  These release kinetics are known in the art as seen in the Pastini patent.
Pastini discloses a multilayered core comprising a variety of possible pharmaceutical including methylphenidate [0058, 0196].  The controlled release dosage from comprises delayed and sustained release components [0050].  The in vivo release model consists of Weibull function [0053-0054].  The multilayered core comprises osmopolymers [0080].  The core is coated with delayed and sustained release coatings that do not totally encompass the core leaving an opening for osmotic release [Figure 3 and 4].  The coatings comprise enteric polymers that allow for colonic absorption [0090]. It would have been obvious to apply these kinetic to the dosage form of Lam as the components are similar and solve the same problem.
Regarding the particular release kinetics of the instant claims, it is the position of the Examiner that such limitations do not distinguish the claims over the prior art as the release kinetics are a function of the compositional components and the compositional components of the prior art are the same as the instant claims.  The prior art provides an osmotic dosage form comprising the same drug, multilayered core structure and coating layers comprising the same components as the instant claims.  The layers comprise osmotic agents and enteric polymers that allow for colonic absorption.  A chemical 
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable means of treating ADHA in a patient in need thereof. It would have been obvious to combine the specific release kinetics of Pastrini to the similarly structured solid dosage form of Lam as they both comprise the same components and solve the same problem. One of ordinary skill in the art, it would have been obvious to combine the prior art with an expected result of a stable means of treating ADHD.
Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Lam and Pastini does not render the claims obvious since it does not provide the in vivo absorption model as described by the formulas of claim 19 or the curves resulting from the formulas that would be mapped to any polynomial curves.
Regarding this argument, it is the position of the Examiner that the combination of the prior art continues to render the instant claims obvious.  The claims are drawn to a method of treating a condition comprising administering to a subject having a disorder responding to methylphenidate an See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  For these reasons, the claims remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618